              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CRIMINAL CASE NO. 4:96-cr-00053-MR-1


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
              vs.                )                   ORDER
                                 )
OWEN ODMAN, a/k/a Charles        )
Llewlyn,                         )
                                 )
                   Defendant.    )
________________________________ )


     THIS MATTER is before the Court on the Defendant’s “Omnibus

Motions for Judicial Notice Pursuant to Fed. R. Evid. 201(c) and

Supplemental Authorities in Support of Motion for Reconsideration” [Docs.

830, 834], which the Court construes as motions seeking reconsideration of

the Order [Doc. 827] denying his motion for compassionate release.

     Upon careful review of the Defendant’s motions, the Court finds no

basis to reconsider its prior Order. Accordingly, the Defendant’s motions for

reconsideration are denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Omnibus

Motions for Judicial Notice Pursuant to Fed. R. Evid. 201(c) and

Supplemental Authorities in Support of Motion for Reconsideration” [Docs.



       Case 4:96-cr-00053-MR Document 841 Filed 11/23/20 Page 1 of 2
830, 834], which the Court construes as motions seeking reconsideration

of the Order [Doc. 827] are DENIED.

     IT IS SO ORDERED.

                       Signed: November 23, 2020




                                         2

       Case 4:96-cr-00053-MR Document 841 Filed 11/23/20 Page 2 of 2
